Title: Fernagus De Gelone to Thomas Jefferson, 16 May 1819
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York May 16. 1819
          
          I have received the honour of your last letter directed to me, and feel very much disappointed not to have on hand any copy of Planche’s Greek french Dictionary. however I will certainly try to find one in town, which I would then forward to you without delay.
          
            I m remain most respectfully Sir Your most humble and most obedient Servant
            fernagus De Gelone
          
        